DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021 has been entered.
 
Status of the Claims
Claims 1-15 are pending in the current application.
Claim 1 is amended in the current application.
Claims 14 and 15 are withdrawn from consideration in the current application.

Response to Arguments
Applicant’s remarks and amendments filed on May 17, 2021 and entered on June 9, 2021 have been fully considered.
Applicant requests withdrawal of the objection set forth in the previous office action.
The objection set forth in the previous office action is withdrawn due to the present claim amendments.
Applicant argues that Morita only relates to fluorine-based (meth)acrylic resin, whereas the viscosity of newly amended claim 1 only pertains to ETFE, PVDF, FEP, THV, PCTFE, or PTFCE which each do not include a (meth)acrylic moiety.
This is not persuasive for the following reasons.  Claim 1 presently recites “copolymer” for each of the listed fluorine-based resins (for example, “a polyvinylidene fluoride (PVDF) homopolymer or copolymer”).  The broadest reasonable interpretation of each of the claimed copolymers of the fluorine-based resins allows for the inclusion of additional co-monomer units, where in the context of the present invention and of the applied prior art, such co-monomer units reasonably include (meth)acrylic co-monomers and co-monomers comprising (meth)acrylic moieties.  Morita discloses fluorinated polymer such as polyvinylidene fluoride and fluorinated (meth)acylic copolymer resins that necessarily fall within this broadest reasonable interpretation (Morita, [0019]-[0021], [0032]-[0035], [0048]).   
Furthermore, Morita’s fluoro-based resins are not specifically added into modified Maekawa in the grounds of rejection.  Note that while Morita does not disclose all the features of the presently claimed invention, Morita is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art establishes a prima facie case of obviousness over the presently claimed invention.  Morita teaches that it is well known and well within the abilities of those skilled in the art to measure, adjust, and control viscosity of fluorine-based resins in acrylic-based/fluorine-based resin blends for transparent films to have viscosity in the range of 300 to 2000 Pa*s measured at a shear rate of 122 s-1 and 220oC (Morita, [0017]-[0021], [0054]-[0057]), where it would have been obvious to one of ordinary skill in the art to have adjusted, measured, and controlled modified Maekawa’s fluorine-based resin to have viscosity within the claimed range in view of the teachings of Morita to achieve uniform development in a flow direction, to achieve sufficient film thinning characteristics, to achieve sufficient interfacial adhesion, to achieve sufficient appearance with a reasonable expectation of success (Morita, [0002], [0017]-[0021], [0054]-[0057], see MPEP 2143).
Applicant argues that the surface energy range of the claimed invention is achieved by controlling the ratio of the acrylic resin to the fluorine-based resin, whereas the applied prior art (Nishiura) applies a surface treatment.
This is not persuasive for the following reasons.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Nishiura teaches that it is well known and well 
Furthermore, Maekawa discloses acrylic resins (such as poly methyl (meth)acrylate, [0025]-[0027]) and fluorine-based resins (such as polyvinylidene fluoride, [0019], [0025]-[0027]) that are substantially similar to the acrylic and fluorine-based resins of the specification as originally filed, combines the acrylic and flurorine-based resins in a ratio that renders obvious the claimed ratio ([0011]-[0013]), and discusses optical properties (Re, Rth, haze) that are substantially similar to the base layer of the specification as originally filed (Spec as filed, Pgs 5-8).  Since Maekawa discloses a base substrate layer that is formed of substantially similar materials and is characterized with substantially similar optical properties, one of ordinary skill in the art would also have considered Maekawa’s base substrate layer teachings to necessarily include embodiments that exhibit a surface tension of 40-60 dynes/cm with a reasonable expectation of success (see MPEP 2112.01, MPEP 2143).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “ethyl-ene,” “polyvi-nylidene,” “fluo-ride.”  These words improperly include hyphens.  Claim 1 should be amended to recite “ethylene,” “polyvinylidene,” “fluoride.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (JP 2010-265396 A, herein English machine translation utilized for all citations), in view of Nishiura et al. (WO 2006/016667 A1), and in view of Morita et al. (US 2011/0151229 A1).
Regarding Claim 1, Maekawa teaches an optical protective film comprising a base substrate layer that comprises a fluorinated polymer resin (fluorine-based resin) and an acrylic resin in a weight ratio of 39:61 to 1:99 (1:1.564 to 1:99) to avoid white opaqueness due to crystallinity, attain sufficient heat resistance, and attain sufficient toughness (Maekawa, [0001]-[0002], [0010]-[0013]).  Maekawa’s weight ratio range completely encompasses the claimed range of 1:10 to 1:20, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Maekawa further teaches the base substrate layer has in-plane retardation Re of 1 nm or less and thickness retardation Rth of 5 nm or less with respect to light having a wavelength of 590 nm (Maekawa, [0037]-[0041]).  Maekawa’s Re and Rth ranges are 
Maekawa remains silent regarding a surface tension of 40-60 dynes/cm.
Nishiura, however, teaches an optical polymer film having low Re, low Rth, and low haze that is surface treated to control surface energy (surface tension), impart suitable adhesiveness, and achieve a surface energy (surface tension) in the range of 50 mN/m to 80 mN/m (50 dynes/cm to 80 dynes/cm) to be suitably used in a display device (Nishiura, Pgs 2-3, 88, 90, 95-103).  Nishiura’s surface energy (surface tension) range substantially overlaps with the claimed range of 40-60 dynes/cm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Since Maekawa and Nishiura both disclose optical polymer films having low Re and low Rth, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Nishiura’s surface treatment to Maekawa’s base substrate layer to achieve a surface energy (surface tension) in the range of 50 mN/m to 80 mN/m (50 dynes/cm to 80 dynes/cm) that yields a layer having controllable and suitable surface adhesiveness and having improved durability as taught by Nishiura (Nishiura, Pgs 2-4, 95-96, see MPEP 2143).
Modified Maekawa remains silent regarding the fluorine-based resin having a viscosity of 100-2500 Pa*s as measured by a capillary flow meter under the conditions of a shear rate of 100 s-1 and 230oC.
Morita, however, teaches a fluoro-resin film having superior transparency comprising a fluorine resin and an acrylic resin (Morita, [0002], [0015]-[0016]).  Morita further teaches the fluorine resin has melt viscosity preferably in the range of 300 to 2000 Pa*s measured at a shear rate of 122 s-1 and 220oC (Morita, [0017]-[0021], [0054]-[0057]).  One of ordinary skill in the art at the time of the invention would have In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).  Although Morita measures viscosity at a shear rate and temperature (shear rate of 122 s-1 and 220oC) that are slightly different from the claimed shear rate and temperature (shear rate of 100 s-1 and 230oC), one of ordinary skill in the art would readily understand that if two identical samples were measured at both sets of parameters the differences between the resultant viscosity values would yield minor and obvious differences (see MPEP 2143).
Since modified Maekawa and Morita both disclose films comprising fluorine resins and acrylic resins that exhibit transparency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted, measured, and controlled modified Maekawa’s fluorine-based resin to have viscosity within the claimed range to achieve uniform development in a flow direction, to achieve sufficient film thinning characteristics, to achieve sufficient interfacial adhesion, 
Regarding Claim 2, modified Maekawa further teaches the base substrate layer has a thickness of 10 to 200 µm (Maekawa, [0050]-[0051], Nishiura, Pg 5).  Modified Maekawa’s thickness substantially overlaps with the claimed range of 100 µm or less, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 3 and 4, modified Maekawa further teaches the acrylic resin includes acrylic homopolymers such as poly methyl (meth)acrylate (PMMA) (Maekawa, [0015], [0025]-[0027]).
Regarding Claim 5, modified Maekawa further teaches the base substrate layer has in-plane retardation Re of 0 to 1 nm and thickness retardation Rth of 0 to 5 nm with respect to light having a wavelength of 590 nm (Maekawa, [0037]-[0041]).  Maekawa’s ranges yield a Rth/Re ratio that substantially overlaps with the claimed ratio of Rth/Re of 0.1 to 40, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 6, modified Maekawa further teaches the base substrate layer has thickness retardation Rth of 0 to 5 nm with respect to light having a wavelength of 590 nm (Maekawa, [0037]-[0041]), and the base substrate layer has a thickness of 10 to 200 µm (10,000 to 200,000 nm) (Maekawa, [0050]-[0051], Nishiura, Pg 5).  Modified Maekawa’s ranges yield a Rth/thickness ratio that is completely encompassed by the claimed ratio of Rth/thickness of 0 to 0.005, and therefore, completely satisfies the claimed range (see MPEP 2144.05, I).
Regarding Claims 7 and 8, modified Maekawa further teaches the base substrate layer has in-plane retardation Re of 1 nm or less with respect to light having a wavelength of 590 nm, and can is evaluated at a light incidence angle range of -40o to 40o (Maekawa, [0037]-[0041], Nishiura, Pgs 90-91).  Modified Maekawa’s Re range is completely encompassed by the claimed ranges (claim 7: Re of 3 nm or less; claim 8: Re of 1.5 nm or less), and therefore, completely satisfies the claimed ranges (see MPEP 2144.05, I).  Although modified Maekawa remains silent regarding a light incidence angle of -50o to 50o, it is well known and well within the abilities of those of ordinary skill in the art to measure and evaluate Re at a light incidence angle range of -40o to 40o; therefore, one of ordinary skill in the art would expect substantially similar Re properties to be exhibited if measured and evaluated at a light incidence angle range of -50o to 50o with a reasonable expectation of success absent any evidence showing to the contrary (see MPEP 2143).
Regarding Claim 9, modified Maekawa further teaches the haze of the optical substrate layer is 1% or less after an annealing treatment at between 155-175oC for preferably 30 minute to 10 hours (Maekawa [0011], [0024]-[0027], Nishiura, Pg 88).  Modified Maekawa’s range substantially overlaps with the claimed range of haze of 0.1-1%, and therefore, completely satisfies the claimed range (see MPEP 2144.05, I).  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  The base substrate layer structure of the prior art discloses a product which reasonably appears to be either identical or only slightly different than the claimed product-by-process base layer structure subjected to thermal treatment, and therefore absent any objective evidence showing to the contrary, the addition of the process limitations of claim 9 do not provide a patentable distinction over the prior art.
Regarding Claim 12, modified Maekawa further teaches the optical film as discussed above is used as a protective film for a polarizer (Maekawa, [0001], [0037], [0040], [0045], [0083]).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (JP 2010-265396 A, herein English machine translation utilized for all citations), in view of Nishiura et al. (WO 2006/016667 A1), in view of Morita et al. (US 2011/0151229 A1) as applied to claim 1 above, and in further view of Kwon et al. (US 2015/0362798 A1).
Regarding Claims 10 and 11, modified Maekawa teaches the optical film as discussed above for claim 1.
Modified Maekawa remains silent regarding a shrinkage of 1% or less in a longitudinal direction and in a transverse direction (as required by claim 10), and remains silent regarding a primer coating layer on at least one side of a base layer (as required by claim 11).
Kwon, however, teaches a polarizing plate having excellent adhesiveness between a polarizer and a protective film, because a coated primer layer is provided on one surface of the protective film (Kwon, [0010]-[0014], [0036], [0040]-[0041], [0077]-
Since modified Maekawa and Kwon both disclose polarizing plates comprising protective films that include polymethyl(meth)acrylate resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Kwon’s primer layer to modified Maekawa’s optical film to yield a structure that can control and minimize polarizing plate shrinkage, achieves sufficient adhesiveness, exhibits excellent durability, prevents deformation and shrinkage when exposed to high temperature and humidity conditions for a long time, and reduces light leakage as taught by Kwon (Kwon, [0010], [0031], [0036]-[0040], [0081]-[0083], [0131], see MPEP 2144.05, II, MPEP 2143).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Maekawa et al. (JP 2010-265396 A, herein English machine translation utilized for all citations), in view of Nishiura et al. (WO 2006/016667 A1), and in view of Morita et al. (US 2011/0151229 A1) as applied to claim 1 above, and in further view of Kim et al. (US 2010/0060827 A1).
Regarding Claim 13, modified Maekawa teaches the optical film as discussed above for claim 1.  Modified Maekawa teaches the optical film can be used as a protective film for a polarizer in a display device (Maekawa, [0001], [0037], [0040], [0045], [0083]).
Modified Maekawa remains silent regarding a liquid crystal display with a backlight unit, a liquid crystal cell, an upper polarizing plate, and a lower polarizing plate as set forth in claim 13.
Kim, however, teaches a liquid crystal display device comprising a backlight unit and a liquid crystal panel, wherein the liquid crystal panel comprises an upper polarizing plate, a liquid crystal cell, and a lower polarizing plate; the upper and lower polarizing plates each comprise a polarizer and protective films disposed on both sides of each polarizer (Kim, [0010]-[0031], [0090]-[0106], Fig 1).

    PNG
    media_image1.png
    436
    612
    media_image1.png
    Greyscale

Kim – Figure 1
Since modified Maekawa and Kim both disclose protective films for polarizer and display devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied modified Maekawa’s optical film to one Kim’s polarizing plates as a protective film to yield a display device that has high contrast and low change in color as taught by Kim (Kim, [0019]), and that has excellent quality, transparency, optical isotropy, and heat resistance as taught by Maekawa (Maekawa, [0001], [0010]-[0012], [0083], see MPEP 2143).
Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Kamiyama (US 2017/0058088 A1) that teaches a fluorine-containing acrylic resin for optical laminates having a viscosity of less than 300 Pa*s under conditions of a die temperature of 220oC, a shear rate of 122 sec-1, and a capillary die diameter of 1 mm.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/Eli D. Strah/Primary Examiner, Art Unit 1782